Civil action for recovery of damages for injuries alleged to have resulted from the explosion of can goods while being canned in a "pressure cooker" sold to her by defendant, Sears, Roebuck  Company, through its salesman, Gaston Greer.
Before the time for answering expired, defendant Sears, Roebuck 
Company filed a petition, accompanied by bond, as required by law, for the removal of the action to the United States District Court for the Western District of North Carolina, alleging as grounds for removal separable controversy and fraudulent joinder of individual defendant for sole purpose of preventing removal to the United States District Court. The clerk of Superior Court granted the petition and signed order of removal. Plaintiff appealed therefrom to the Superior Court, where the petition was again heard. The court, holding it to be a proper case for removal, affirmed the order of the clerk and ordered the cause to be removed.
Plaintiff appeals therefrom to Supreme Court, and assigns error.
This appeal presents no new question of law. The rules which relate to the right of removal from the State court to District Court of the United States are stated in Crisp v. Fibre Co., 193 N.C. 77, 136 S.E. 238, and followed in many cases. The petition *Page 790 
here, accompanied by bond as required, sufficiently raises issues of fact which are determinable only by the District Court. Hence, the judgment below is
Affirmed.